Title: To Benjamin Franklin from Thomas Moffatt, 12 May 1764
From: Moffatt, Thomas
To: Franklin, Benjamin


Sir
Newport Rhode Island May 12th 1764
Three days ago on my return from an excursion of pleasure I was favourd with Yours of Aprill 7th. Some years are past since I kept a register of the Barometer, Thermometer &c. and from it I find that on Decr. 31st 1751 Fahreenheits thermometer fell two lines below Cypher and next day or Janr. 1st in the morning the mercury was at the same station but before evening rose up three lines above blank and next morning eight. This was the greatest degree and continuance of cold I ever knew at Newport. I do not remember that ever the mercury mounted up to Eighty four in Summer but once in Agust 21st 1759. I should be fond of knowing the extent or utmost heat you have observd in summer at Philadelphia.
I never saw any fever like unto that describd as the yellow or bilious fever though I have often heard of it but on visiting the persons I always found the characters or type of that distemper wanting. That fever being the confessd offspring of heat and moisture may be brought into Philadelphia in your hot season and may even be communicated to others but will I suppose be much milder than in the Climate proper to generate and produce it and therefore will decline or dysappear with the first temperate and cool weather. Violent exercise in some habits or constitution may induce fevers of the greatest rapidity with other circumstances attending the yellow fever but [I] suppose the difference would be very conspicuous in many points at least it appears so to me.
I do not think our College will ever be executed in any respect otherwise I would have sent you the Act and Charter. It would perhaps have been better if all foundations of this sort in America had been united or conjoind to the first as they are all too narrow and poor at bottom to produce the liberal fruits of art and knowledge.
We are agitated here with imperfect rumours from home about our Charter. The (few) Friends to regular and good government are wishing for a deprivation while the Herd deplore it as a Calamity. I salute you with the greatest esteem and respect and am Sir Your most Obedient Humble Servant
Thomas Moffatt
